DETAILED ACTION
	Claims 13-34 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/7/20 and 9/28/21was filed prior to the mailing date of a first Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Claim Objections
Claims 29 and 32 are objected to because of the following informalities:  
In claim 29, “mixture” should be “mixtures.”  Correction is required.  
in claim 32, “table” should be “tablet.”  Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 27-28 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites that the lubricant is “preferably” sodium laurylsulfate and sodium stearyl fumarate.”  It is unclear whether this limitation means that the lubricant is preferably either sodium laurylsulfate or sodium stearyl fumarate, or rather if it is preferably a combination of these two lubricants.  Additionally, the use of the word “preferably” renders the metes and bounds of the claim unclear, because it is unknown if the claim is requiring the presence of sodium laurylsulfate and/or sodium stearyl fumarate.  Clarification is required.  Since dependent claim 28 does not clarify the point of confusion, it is also rejected.
Claim 34 recites “compressing the powder mixture of step (c),” but there is insufficient antecedent basis for this limitation in step (c), which recites only a “homogeneous powder.”  Clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-34 are rejected under 35 U.S.C. 103 as unpatentable over Reiner et al. (US Pat. Pub. 2014/0341988; of record in IDS) in view of Cifter et al. (WO 2014/007779; of record in IDS) and Kuriyama et al. (AAPS PharmSciTech, Vol. 15, No. 2, April 2014).
As to claims 13-34, Reiner discloses in Example 2c an immediate release pharmaceutical composition comprising ketoprofen lysine salt and PEARLITOL FLASH® (i.e., a bulking agent/diluent comprising mannitol and a starch “superdisintegrant” of claim 15). 
Regarding claims 31 and 34, Reiner further discloses a method of making the formulation comprising adding the active ingredient along with the diluent and disintegrant to a mixer and mixing which will result in a homogeneous mixture, followed by shearing to form a granular mixture (“powder”) that may be compressed into a tablet (paragraphs 8-13 and 19).   
As to claims 13-34, Reiner does not further expressly disclose the particle size distribution of the ketoprofen lysine recited by claims 13 and 34 nor the ratio of ketoprofen lysine salt to mannitol recited by claims 1 and 34.  Nor does Reiner disclose the particle size distribution of the mannitol (claim 14), the amount of superdisintegrant (claims 16-18), that the superdisintegrant is one of those recited by claims 19-20, nor the presence of a lubricant or glidant (claim 21) and in the amounts recited by claims 22-26 and which is selected from the species recited by claims 27-30 such as sodium stearyl fumarate (claim 27) or colloidal silica glidant (claims 29-30).  Nor does Reiner teach the use of the tableting strength range recited by claims 32-33 during the method of making the tablet.  
Kuriyama discloses that the efficacy of pharmaceutical tablets depends on the particle size, shape, and solid state form of the active pharmaceutical ingredients, which affect the dissolution rate, bioavailability, and stability of the final product (page 375, 1st paragraph of the introduction section).  
Cifter discloses pharmaceutical compositions comprising the (S) enantiomer of ketoprofen having high dissolution rate and high bioavailability (page 4, 1st paragraph), and teaches that in preferred embodiments the composition comprises excipients such as disintegrants, diluents, glidants, and lubricants (page 4, 6th paragraph). Cifter further teaches that the disintegrant may be crospovidone or pregelatinized starch (page 4, last paragraph), and that mannitol may be used both as a diluent and as a disintegrant (page 5, 7th paragraph).  Cifter also discloses that the lubricant preferably may be sodium stearyl fumarate due to its high efficiency and low retarding effect and that the glidant is preferably colloidal silicon dioxide (page 5, 9th-10th paragraphs and page 11, last paragraph)  Cifter further teaches that the use of a combination of mannitol particles having various size distributions, and that the use of smaller particles of 1-200 microns facilitates disintegration while the use of larger particles from 150-700 microns enhances flowability and facilitates compression into tablets (page 11, lines 14-24).  Cifter also discloses specific working examples using ketoprofen, mannitol, sodium stearyl fumarate, colloidal silicon dioxide, and polyvinylpyrrolidone (“povidone”), wherein the sodium stearyl fumarate lubricant is used in the amount of 0.2-5% by weight of the composition, which encompasses the ranges of claims 23-24 (see, e.g., Example 1).  
As to claims 13-34, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the composition of Reiner by optimizing the particle size distribution of the ketoprofen lysine to arrive at a distribution within the ranges of claim 13 because Kuriyama expressly teaches that  the particle size of an API affects dissolution rate, bioavailability, and stability of the formulation, thereby establishing particle size distributions as a result effective variable.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It further would have been prima facie obvious to select a ratio of ketoprofen lysine to mannitol that is within the range of claim 13, since the skilled artisan would recognize that the amount of diluent/disintegrant relative to the API will affect the dissolution rate of the composition, thereby establishing said ratio as a result effective variable that is subject to an optimization process to determine the most suitable relative amounts of the API and disintegrant.
As to claim 14, it further would have been prima facie obvious to vary the particle size distribution of the mannitol to be within the recited range, since Reiner expressly establishes that the particle size of mannitol when used as a diluent/disintegrant in a pharmaceutical composition affects the properties of the composition, i.e., the use of smaller particles of 1-200 microns facilitates disintegration while the use of larger particles from 150-700 microns enhances flowability and facilitates compression into tablets, thereby establishing the mannitol particle size distribution as a result effective variable.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 16-20, it further would have been prima facie obvious to incorporate crospovidone as a superdisintegrant as recited by claims 19-20 instead of, or in addition to, the superdisintegrant taught by Reiner, since Cifter expressly teaches that crospovidone is a suitable alternative to a starch superdisintegrant in a pharmaceutical composition comprising ketoprofen active ingredient, such that the skilled artisan reasonably would have expected that it could serve as the superdisintegrant in the Reiner ketoprofen pharmaceutical composition.  Such a substitution merely involves substituting an equivalent known for the same purpose, which is prima facie obvious.  MPEP 2144.06.   he Office notes that an express suggestion to substitute a specific known equivalent over other known equivalents is not necessary to render such substitution obvious.  MPEP 2144.06 (citing In re Fout, 213 USPA 532 (CCPA 1982)).  It further would have been prima facie obvious to select an amount of the superdisintegrant that is within the ranges taught by claims 16-18, since the skilled artisan would recognize that the amount of diluent/disintegrant relative to the API will affect the dissolution rate of the composition, thereby establishing said ratio as a result effective variable that is subject to an optimization process to determine the most suitable relative amounts of the API and disintegrant.
Regarding claims 21-24 and 27-28, it further would have been prima facie obvious to incorporate sodium stearyl fumarte as recited by claims 27-28 as a lubricant into the Reiner tablet, since Cifter teaches that it is preferred that a ketoprofen pharmaceutical composition that is in the form of a tablet contains a lubricant, and that sodium stearyl fumarate is the preferred lubricntnt due to its high efficiency and low retarding effect.  It further would have been prima facie obvious to select an amount of the lubricant that is within the ranges taught by claims 22-24, since Cifter exemplifies the use of such amounts in ketoprofen tablets, which would have motivated the skilled artisan to select similar amounts for the Reiner ketoprofen lysine tablet. Additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 21-22, 25-28, and it further would have been prima facie obvious to incorporate colloidal silica as recited by claims 29-30 into the Reiner tablet as a glidant, since Cifter teaches that it is preferred that a ketoprofen pharmaceutical composition that is in the form of a tablet contains a glidant, and that colloidal silica is preferred for this purpose, such that the skilled artisan would have been motivated to use it in the ketoprofen tablet of Reiner.  It further would have been prima facie obvious to select an amount of the glidant that is within the ranges taught by claims 22 and 25-26, since Cifter exemplifies the use of such amounts in ketoprofen tablets, which would have motivated the skilled artisan to select similar amounts for the Reiner ketoprofen lysine tablet.  Additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 32-33, it further would have been prima facie obvious to select a tableting strength that is within the recited ranges, since Cifter expressly teaches the use of values within the recited ranges when compressing a ketoprofen tablet, thereby motivating the skilled artisan to use similar ranges when tableting the Reiner ketoprofen composition.  Additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        
/Patricia Duffy/Primary Examiner, Art Unit 1645